NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 16-1440
                                      ___________

                               SALAHUDDIN F. SMART,
                                               Appellant

                                             v.

    ADMINISTRATIVE OFFICE OF THE COURTS STATE OF NEW JERSEY;
JUDGE GLENN A. GRANT, J.A.D.; INTENSIVE SUPERVISION PROGRAM, (ISP);
                  JOHN DOE ISP PUBLIC DEFENDER;
  STATE OF NEW JERSEY ACTING ATTORNEY GENERAL OF NEW JERSEY;
       NEW JERSEY OFFICE OF THE PUBLIC DEFENDER ISP UNIT;
                LARRY BEMBRY, Deputy Public Defender
                ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3-14-cv-04303)
                      District Judge: Honorable Freda L. Wolfson
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 1, 2016
              Before: CHAGARES, KRAUSE and ROTH, Circuit Judges

                             (Opinion filed: January 4, 2017)
                                     ___________

                                       OPINION*
                                      ___________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

          Pro se appellant Salahuddin Smart appeals the District Court’s order dismissing

his complaint under 28 U.S.C. § 1915(e)(2). We have jurisdiction under 28 U.S.C.

§ 1291 and exercise plenary review over the District Court’s order. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). For the reasons detailed below, we will

affirm.

          Smart was a participant in New Jersey’s Intensive Supervision Program (ISP).

The ISP is “a program of conditional release from custody — a form of intermediate

punishment between incarceration and probation — for certain carefully screened non-

violent offenders.” State v. Abbati, 493 A.2d 513, 520 (N.J. 1985). A three-judge panel

is responsible for deciding whether a prisoner should be permitted to enter the ISP. See

N.J. Ct. R. 3:21-10(e). Further, “[t]he three-judge panel shall have the authority to

resentence offenders, in accordance with applicable statutes, in the event they fail to

perform satisfactorily following entry into the program.” Id. While Smart’s allegations

are not entirely clear, it appears that, after being permitted to enter the ISP, the three-

judge ISP panel concluded that he had violated the ISP’s terms and thus ordered him to

return to prison to serve the remainder of his sentence.

          In April 2015, after proceedings not relevant here, Smart filed an amended

complaint raising claims under 42 U.S.C. § 1983. He claimed, principally, that his due

process rights had been violated because he was not permitted under New Jersey law to

appeal the ISP panel’s adverse decision. See N.J. Ct. R. 3:21-10(e) (“No further
                                               2
appellate review of the panel’s substantive decision shall be afforded.”). He thus asserted

due process claims against entities and individuals responsible for administering the ISP.

He also raised ineffective assistance of counsel claims against his former public defender,

the Office of the Public Defender, and the deputy public defender, alleging that the public

defender should have argued that he had a due process right to appeal. Smart primarily

sought injunctive relief — in the form of a declaration that the ISP is unconstitutional and

an injunction suspending the operations of the ISP Resentencing Panel — as well as

damages from a few defendants.

       The District Court, upon screening the amended complaint pursuant to

§ 1915(e)(2)(B), dismissed it on the ground that it had failed to state a claim upon which

relief may be granted. Smart filed a timely notice of appeal to this Court.

       We will affirm the District Court’s judgment. Initially, we note that, during the

pendency of this action, Smart has completed serving his sentence and has been released

from custody. See D.C. dkt. #4. Smart’s release has mooted his requests for injunctive

or declaratory relief concerning the ISP’s procedures. See Weinstein v. Bradford, 423

U.S. 147, 148-49 (1975) (per curiam); Sutton v. Rasheed, 323 F.3d 236, 248-49 (3d Cir.

2003) (per curiam).1

       Smart can still maintain his claim for damages. See Doe v. Delie, 257 F.3d 309,

314 (3d Cir. 2001). Nevertheless, we agree with the District Court that, even assuming

1
  Insofar as Smart seeks declaratory or injunctive relief as to his challenge to the Office of
the Public Defender’s policies or procedures, his claim is likewise moot because he “no
longer has any present interest affected by that policy.” Weinstein, 423 U.S. at 148.
                                              3
that Smart had a liberty interest in his placement in the ISP and that New Jersey law does

not provide for appellate review of ISP panel decisions, a lack of appellate review in this

context does not violate due process. Due process requires that a parolee be provided

some opportunity for a hearing before his parole is revoked for breaching its conditions.

Morrissey v. Brewer, 408 U.S. 471, 489 (1972). These due process protections may

extend to a pre-parole supervised release program if it is akin to parole. Young v. Harper,

520 U.S. 143, 152-153 (1997); Asquith v. Dep’t of Corr., 186 F.3d 407, 411 (3d Cir.

1999). However, parole revocation proceedings do not require “the full panoply of rights

due a defendant in [a criminal prosecution],” and the members of a board making such

decisions “need not be judicial officers or lawyers” so long as the board is “‘neutral and

detached.’” Morrissey, 408 U.S. at 480, 489. Furthermore, the Federal Constitution does

not impose on the States an obligation to provide appellate judicial review of even

criminal convictions. Halbert v. Michigan, 545 U.S. 605, 610 (2005). Therefore,

Appellant’s sole allegation that he was unable to seek appellate review of the

Resentencing Panel decision does not state a claim for a procedural due process violation.

       Finally, we also agree with the District Court’s dismissal of Smart’s claim against

his public defender. To pursue a claim under § 1983, a plaintiff must establish that his

constitutional rights were violated “by a state actor.” Kach v. Hose, 589 F.3d 626, 646

(3d Cir. 2009). Smart’s public defender, who apparently represented Smart before the

ISP panel, does not qualify as a state actor. See Polk Cty. v. Dodson, 454 U.S. 312, 325

(1981); Angelico v. Lehigh Valley Hosp., Inc., 184 F.3d 268, 277 (3d Cir. 1999).
                                             4
Further, while Smart alleges that the deputy public defender should have trained his

public defender to argue that a lack of appellate review of the ISP panel’s decision

violated due process, because the underlying due process claim lacks merit, this claim

necessarily fails. See Kneipp v. Tedder, 95 F.3d 1199, 1212 n.26 (3d Cir. 1996).

       Accordingly, we will affirm the District Court’s judgment.




                                             5